Sam Bird, Judge. David Lee Williams was convicted following a jury trial of the crime of murder in the second degree in connection with the shooting death of Debra Barnes at his Fay-etteville, Arkansas, apartment on October 21, 1994. Appellant now contends that the trial court erred in denying his motion for directed verdict that was premised on his claim that the evidence was insufficient to show that he acted with a culpable mental state. Appellant also contends that the trial court erred when it denied his motion to suppress the statements that he made to the police during the course of custodial interrogations. We hold that appellant’s challenge to the sufficiency of the evidence was not preserved for appellate review because he failed to renew his motion for directed verdict after the prosecution presented rebuttal evidence, pursuant to Rule 33.1 of the Arkansas Rules of Criminal Procedure. We also hold that the trial court did not err when it denied his motion to suppress the custodial statements because appellant agreed to talk to the police before any deceptive police conduct occurred, and because the trial court’s ruling that appellant knowingly and intelligendy waived his right to remain silent was not clearly erroneous. Therefore, we affirm. Debra Barnes died from loss of blood due to wounds inflicted by a bullet that, according to the testimony of an associate medical examiner during the trial, was fired from a black-powder pistol. That bullet first struck her leg, entered the left side of her body, and then exited the mid-breast area of her body. Appellant lived in the apartment where Barnes was shot, and he was arrested by the police shortly after they arrived at the shooting scene. Appellant claimed that the pistol fell from a piece of furniture and either struck the floor and discharged or discharged when he tried to grab it after it fell. However, he was charged with murder in the first degree, found guilty of murder in the second degree, and sentenced to twenty years imprisonment. Appellant first challenges the sufficiency of the evidence to support his conviction and alleges that he lacked a culpable mental state because he had been drinking alcohol and taking Valium before the shooting. He moved for a directed verdict at the close of the State’s case and renewed his motion for directed verdict at the close of his defense. Both motions were denied, and the State presented rebuttal evidence. Appellant failed to renew his motion for directed verdict after the State presented rebuttal.  Appellant’s failure to renew his motion for directed verdict after the State presented rebuttal evidence constituted a waiver of his challenge to the sufficiency of the evidence. Rule 33.1 of the Arkansas Rules of Criminal Procedure (formerly Rule 36.21) expressly requires renewal of a directed verdict motion after rebuttal evidence has been presented, and the rule is strictly interpreted. Christian v. State, 318 Ark. 813, 889 S.W.2d 717 (1994); Bradley v. State, 41 Ark. App. 205, 849 S.W.2d 8 (1993). Consequently, appellant’s challenge to the sufficiency of the evidence regarding his mental state was not preserved for appellate review. Appellant also contends that the trial court erred by denying his motion to suppress the custodial statements that he made during several interrogations by the police, arguing that police deception rendered his statements involuntary. Officer David Corley testified that after appellant was arrested and placed in his patrol car, at approximately 5:00 a.m. on October 21, 1994, he informed appellant about his right to remain silent, right to speak with an attorney before and during any questioning, and right to stop answering questions at any time after he decided to answer. Two hours later, Detective Larry Norman of the Fayetteville Police Department interviewed appellant at the police department. Norman testified that he read appellant his rights, and that appellant signed a waiver-of-rights form before Norman conducted a tape-recorded interview. According to Norman’s testimony during the hearing on appellant’s motion to suppress his custodial statements, appellant was responsive to questions during the interview. Detective Tracey Risley testified at the suppression hearing that he began interviewing appellant at approximately 9:20 a.m. on October 21, 1994, after Norman had already interviewed him for two hours. Risley did not have appellant sign another rights form, but testified that he reviewed the rights form that Norman had already covered. Risley testified that appellant agreed to talk and gave “a somewhat detailed statement” during that interview and indicated that he understood his rights. Risley also testified that appellant specifically asked about the welfare of the shooting victim. Although Risley knew that the victim had died, he testified that he told appellant that he did not know her welfare. Ris-ley testified that he did so out of concern that appellant would have immediately stopped the interview if he learned that the victim had died, and Risley described his deception as “just one of my investigative techniques.” Appellant was only informed of the victim’s death after Risley interviewed him. Detective Norman conducted a third interview at 4:34 p.m. on October 21, 1994, and appellant executed a second rights form in connection with that interview. Norman told appellant that there were discrepancies between his previous statements and the physical evidence, and appellant requested an attorney during that interview.  Appellant contends that his Fifth Amendment right to be free from self-incrimination was violated when the police intentionally gave him false information in response to his repeated inquiries concerning the welfare of the shooting victim. His contention requires that we decide whether he made a free choice, uncoerced by the police, to waive his Fifth Amendment right to be free from self-incrimination; if so, we must also determine whether appellant’s waiver of his right to be free from self-incrimination was made intelligently and knowingly. Bryant v. State, 314 Ark. 130, 862 S.W.2d 215 (1993). On appeal, an independent determination about the validity of custodial statements is made based on the totality of the circumstances, and there is no reversal unless the trial court’s determination is against the preponderance of the evidence. Whether a defendant made a valid waiver under the circumstances is a question of fact for the trial court to resolve. Drymon v. State, 316 Ark. 799, 875 S.W.2d 73 (1994).  Although appellant does not claim that his custodial statements resulted from intimidation or coercion by the police, he alleges that the police practiced deception by deliberately withholding information from him concerning the victim’s welfare, and by consciously misrepresenting that they did not know her status when, in fact, they knew that she had died. However, appellant had already been advised of his rights, had agreed to talk with the police, and had signed a waiver-of-rights from before the police lied to him about the victim’s welfare. When appellant agreed to talk with the police, he had already been told that the police could and would use anything that he said against him. Under the totality-of-the-evidence standard of review applied to challenges to trial court decisions that deny motions to suppress custodial statements, we hold that the trial judge’s denial of appellant’s suppression motion based on a finding that the statements were made voluntarily was not against the preponderance of the evidence. Appellant also argues that the trial court erred when it held that he knowingly and intelligendy waived his Fifth Amendment right to be free from self-incrimination. This argument is based on appellant’s claim that he lacked full awareness of the nature of that right, and because he was allegedly intoxicated due to having consumed alcohol and taken Valium. Appellant maintains that he was impaired on account of that intoxication when the police arrested him, when they spoke with him about his rights, and when they interrogated him.  However, Officer Corley, Detective Norman, and Detective Risley testified that appellant appeared to understand what was said to him and did not slur his speech. Appellant signed two rights forms in which he indicated that he understood his rights and did not request an attorney until Norman told him that there were discrepancies between his custodial statements and the physical evidence. Although there was proof that appellant smelled of intoxicants and had bloodshot eyes when he was arrested and when Corley interviewed him, it was the trial court’s function to weigh the conflicting evidence, resolve credibility questions, and decide whether appellant made a knowing and intelligent waiver of his rights. Based on our review of the record under the totality-of-the-evidence standard, we hold that the trial court’s decision on this question was not clearly erroneous. Affirmed. Jennings, J., agrees. Griffen, J., concurs.